Title: From Thomas Jefferson to William Short, 7 April 1787
From: Jefferson, Thomas
To: Short, William



Dear Sir
Toulon Apr. 7. 1787.

I received yesterday at Marseilles your favor of Mar. 26. I was just then setting out for this place, and therefore deferred answering you till my arrival here. I now inclose you a letter for the Count de Montmorin, which, with that to the King, be pleased to deliver to M. de Montmorin. Is the letter to the king sealed with the seal of Congress? If it is, nothing is necessary to be said on the subject. If it is not, it will be necessary to enter into this explanation: that some time ago I had occasion to deliver to C. de Vergennes a letter from Congress to the king, which was not sealed with the seal of Congress; that C. de Vergennes noticed it to me, and I wrote to Mr. Jay to inform him that hereafter the seal of Congress would be expected to such letters; but that I suppose my letter might not have got to hand when this one came away. The letter to the king is in answer to one he wrote Congress in July last on the birth of the princess. I have apologized in mine to M. de Montmorin for the delay of the answer, Congress not having assembled to do business till the beginning of February. General St. Clair is their president. I inclose you an order on Mr. Grand for 1200 livres for the workman who makes Genl. Gates’s medal.—I received a letter from Mr. Wythe as you supposed. It was dated the 13th. Dec. He does not mention Martin’s arrival. He had received the Tagliaferro arms; but as I had sent them by two or three opportunities, it does not prove Martin’s arrival.
Having taken 40. douches, without any sensible benefit, I thought it useless to continue them. My wrist strengthens slowly: it is to time I look as the surest remedy, and that I believe will restore it at length. I set out tomorrow for Nice. The information received at Marseilles encourages me in my researches on the subject of rice, and that I shall meet with rice fields and the machines for cleaning it just beyond the Alps. Unless they call me into the neighborhood of Turin I shall not go that far, having no object further eastward except the rice. Hitherto my journey has been a continued feast on objects of agriculture, new to me, and, some  of them at least, susceptible of adoption in America. Nothing can be ruder or more savage than the country I am in, as it must have come from the hands of nature; and nothing more rich and variegated in the productions with which art has covered it. Marseilles is a charming place. All life and activity, and a useful activity like London and Philadelphia. As I shall receive no more of your letters till I get back to Aix you will hear from me less often: probably not at all while beyond the Alps. When I get back to Nice I shall be able to calculate to a day my return to Aix, and of course the term after which it will be proper to send my letters to another stage. Remember me to enquiring friends, and be assured of the sincere esteem with which I am Dear Sir your affectionate friend & servant,

Th: Jefferson


P.S. Not being sure of M. de Montmorin’s address, I have left it blank. Be so good as to inform yourself of it, and to address the letter.

